DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ian McGinn on June 16, 2022.

The application has been amended as follows:

Please CANCEL claim 14.

Please AMEND claim 1 as follows.
Claim 1 line 2: 2.1 mass% ≤ Ni ≤ 11.0 mass%;
Claim 1 line 4: 1.5 mass% ≤ Al ≤ 10.0 mass%; [[and]]
Claim 1 line 16: and [M], respectively in mass%, and further satisfies a relationship between [Ni] and [M] [[is]] plotted in a
Claim 1 line 25: Straight line E: [Ni] = [[2.0]] 2.1,
Claim 1 line 29: wherein the soft magnetic alloy has a saturated magnetic flux density is 1.7 T or higher, and 

Please AMEND claim 20 as follows.
Claim 20 line 2: 2.1 mass% ≤ Ni ≤ 11.0 mass%;
Claim 20 line 4: 1.5 mass% ≤ Al ≤ 10.0 mass%; [[and]]
Claim 20 line 10: and [M], respectively in mass%, and further satisfies a relationship between [Ni] and [M] [[is]] plotted in a
Claim 20 line 21: Straight line E: [Ni] = [[2.0]] 2.1,
Claim 20 line 23: wherein the soft magnetic alloy has a saturated magnetic flux density is 1.7 T or higher, and 

Please AMEND claim 21 as follows.
Claim 21. The soft magnetic alloy according to claim 1, satisfying [[2.0]] 4.3 mass% ≤ Cr+3.3Mo ≤ 14 mass%.

Please AMEND claim 22 as follows.
Claim 22. The soft magnetic alloy according to claim 20, satisfying [[2.0]] 4.3 mass% ≤ Cr+3.3Mo ≤ 14 mass%.

Response to Affidavit or Declaration Under 37 CFR 1.132
The declaration under 37 CFR 1.132 filed 05/31/2022 is sufficient to overcome the rejection of Claims 1, 3, 9-12, 14, 16, 18 and 20 under 35 U.S.C. 103 as being unpatentable over US 2009/0202383 A1 of Tanaka (US’383).


Allowable Subject Matter
Claims 1, 9-10, 12 and 20-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Instant claims, namely independent claims 1 and 20, require a soft magnetic alloy having a closed group of constituent elements due to the transitional phrase “consisting of” which excludes any element, step, or ingredient not specified in the claim wherein the constituent elements have specific compositional ranges wherein the constituent elements Al and Ni further are bound by polygon ABCDE wherein the alloy has a Vickers hardness Hv of 250 or higher and a saturated magnetic flux density is 1.7 T or higher wherein the saturated magnetic flux density is a value measured under the external magnetic field H of 30,000 A/m
Although the prior art of record, US 2009/0202383 A1 of Tanaka (US’383) teaches “a non-oriented electrical steel sheet being excellent in surface characteristics and having both excellent mechanical characteristics and magnetic characteristics necessary for a rotor of rotating machines such as motors and generators which rotate at a high speed, and a method for producing the same” {abstract} with a substantially similar composition (overlapping), the prior art does not teach of its steel possessing a Vickers hardness Hv of 250 or higher and a saturated magnetic flux density is 1.7 T or higher wherein the saturated magnetic flux density is a value measured under the external magnetic field H of 30,000 A/m. Further, as shown in the instant declaration as well as the sample from the instant specification, the narrower range claimed in the instant claims is critical to attain the claimed properties {see declaration Table A}. Therefore, instant claims and its dependents are distinct from the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733